NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 15/875,954, was filed on Jan. 19, 2018, and is a continuation of int’l application PCT/CN2016/089595, filed July 11, 2016, which claims foreign priority to Chinese Application 201510427882.4, filed July 20, 2015. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is in response to Applicant’s After Final Amendment filed on April 6, 2022.
Claims 1-5, 7-17, and 19-20 were pending, of which claims 1, 17, and 20 are independent.
The independent claims 1, 17, and 20 have been amended.  Claims 6 and 18 were previously cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment canceling claims 2 and 3 was given in an interview by Examiner Sharon with Mr. Sen (Kevin) Yao (Reg. No. L0790) on April 22, 2022.  
Authorization for the amendments below, was given by Mr. Sen (Kevin) Yao to SPE Donlon on May 6, 2022. 

Claim 1. (Currently Amended) A method comprising:
receiving, by a server, target data sent by a mobile terminal, the target data carrying a plurality of parameter sets including at least a plurality of timewise adjacent parameter sets, each parameter set including at least a target posture parameter of the mobile terminal and a location identifier of the mobile terminal;
obtaining, by the server, a historical parameter set in historical data corresponding to the mobile terminal, the historical parameter set including at least a historical posture parameter of the mobile terminal; 
in response to the server determining that, for each of a plurality of timewise adjacent parameter sets, a change in a parameter over adjacent times satisfies a preset condition according to the historical parameter set, determining, by the server, that the target data is false data, wherein the server determining that the change in the parameter over adjacent times satisfies the preset condition includ[[ing]]es determining, by the server, that locations of the mobile terminal and a set of historical false terminals are within a preset range according to the location identifier and includes determining, by the server, that a posture variation between the target posture parameter in a parameter set of the plurality of parameter sets and the historical posture parameter in the historical parameter set is less than a preset variation threshold, the set of historical false terminals including one or more historical false terminals;
blocking, by the server, the false data after, in response to the server determining that the parameter set satisfies the preset condition according to the historical parameter set, determining that the target data is false data;
determining, by the server, that the mobile terminal is a false terminal; and
adding, by the server, the mobile terminal to the set of historical false terminals;
wherein:
the target posture parameter includes:
an angle α1 between the mobile terminal and a magnetic north;
an angle of rotation β1 that the mobile terminal is rotated about a horizonal axis X; and
an angle of rotation γ1 that the mobile terminal is rotated about a horizonal axis Z;
the historical posture parameter includes:
a historical angle α2 between the mobile terminal and the magnetic north;
an angle of rotation β2 that the mobile terminal is rotated about the horizonal axis X; and
an angle of rotation γ2 that the mobile terminal is rotated about the horizonal axis Z; and
the posture variation between the target posture parameter in the parameter set and the historical posture parameter in the historical parameter set is determined by using a value calculated from a formula 
    PNG
    media_image1.png
    32
    214
    media_image1.png
    Greyscale
.

Claim 10. (Currently Amended) The method of claim 5, wherein:
the location identifier includes a base station identifier of a base station whose coverage includes the mobile terminal when the mobile terminal sends the target data; and
a process determining that locations of the mobile terminal and the set of historical false terminal are within the preset range according to the location identifier includes:
determining, by the server, the base station identifier of the set of historical false terminal; in response to determining that the base station identifier of the base station that the mobile terminal uses to send the target data coincides with the base station identifier of the set of historical false terminal, determining that the locations of the mobile terminal and the set of historical false terminal are within the preset range.

Claim 12. (Currently Amended) The method of claim 5, wherein:
the location identifier includes a WIFI hotspot identifier of a WIFI hotspot whose coverage includes the mobile terminal when the mobile terminal sends the target data; and
a process determining that locations of the mobile terminal and the set of historical false terminal are within the preset range according to the location identifier includes:
determining, by the server, a WIFI hotspot identifier of the set of historical false terminal; in response to determining that the WIFI hotspot identifier of the WIFI hotspot that the mobile terminal uses to send the target data coincides with the WIFI hotspot of the set of historical false terminal, determining that the locations of the mobile terminal and the set of historical false terminal are within the preset range.

Claim 15. (Currently Amended) The method of claim 1, further comprising:
in response to the server determining that the parameter set does not satisfy the preset condition, in response to the target data, sending, by the server, response information to the mobile terminal.

Claim 17. (Currently Amended) A method comprising:
generating, by a data processing apparatus, target data, the target data carrying a plurality of parameter sets including at least a plurality of timewise adjacent parameter sets and, for each parameter set, a change in a parameter over adjacent times, each parameter set including at least a target posture parameter of a mobile terminal and a location identifier of the mobile terminal; and
sending, by a data processing apparatus, the target data;
wherein the parameter set is a basis to determine that the target data is false data such that a server obtains a historical parameter set in historical data corresponding to the mobile terminal and, in response to determining that the parameter set satisfies a preset condition according to the historical parameter set, determines that the target data is false data, blocks the false data, determines that the mobile terminal is a false terminal, and adds the mobile terminal to the set of historical false terminals, the historical parameter set including at least a location identifier of the mobile terminal, the parameter set satisfying the preset condition including at least that locations of the mobile terminal and a set of historical false terminals are within a preset range according to the location identifier and includes at least that a posture variation between the target posture parameter in a parameter set of the plurality of parameter sets and the historical posture parameter in the historical parameter set is less than a preset variation threshold, the set of historical false terminals including one or more historical false terminals;
wherein:
the target posture parameter includes:
an angle α1 between the mobile terminal and a magnetic north;
an angle of rotation β1 that the mobile terminal is rotated about a horizonal axis X; and
an angle of rotation γ1 that the mobile terminal is rotated about a horizonal axis Z;
the historical posture parameter includes:
a historical angle α2 between the mobile terminal and the magnetic north;
an angle of rotation β2 that the mobile terminal is rotated about the horizonal axis X; and
an angle of rotation γ2 that the mobile terminal is rotated about the horizonal axis Z; and
the posture variation between the target posture parameter in the parameter set and the historical posture parameter in the historical parameter set is determined by using a value calculated from a formula 
    PNG
    media_image1.png
    32
    214
    media_image1.png
    Greyscale
.

Claim 20. (Currently Amended) An apparatus comprising:
one or more processors; and
one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
receiving target data sent by a mobile terminal, the target data carrying a plurality of parameter sets including at least a plurality of timewise adjacent parameter sets, each parameter set including at least a target posture parameter of the mobile terminal and a location identifier of the mobile terminal;
obtaining a historical parameter set in historical data corresponding to the mobile terminal, the historical parameter set including at least a historical posture parameter of the mobile terminal; 
in response to determining that, for each of a plurality of timewise adjacent parameter sets, a change in a parameter over  adjacent times satisfies a preset condition according to the historical parameter set, determining that the target data is false data, the parameter set satisfying the preset condition including at least that a posture variation over the adjacent times between the target posture parameter in the parameter set and the historical posture parameter in the historical parameter set is less than a preset variation threshold, wherein determining that the parameter set satisfies the preset condition includ[[ing]]es determining that locations of the mobile terminal and a set of historical false terminals are within a preset range according to the location identifier and includes determining that a posture variation between the target posture parameter in a parameter set of the plurality of parameter sets and the historical posture parameter in the historical parameter set is less than a preset variation threshold, the set of historical false terminals including one or more historical false terminals;
blocking the false data after, in response to determining that the parameter set satisfies the preset condition according to the historical parameter set, determining that the target data is false data;
determining that the mobile terminal is a false terminal; and
adding the mobile terminal to the set of historical false terminals;
wherein:
the target posture parameter includes:
an angle α1 between the mobile terminal and a magnetic north;
an angle of rotation β1 that the mobile terminal is rotated about a horizonal axis X; and
an angle of rotation γ1 that the mobile terminal is rotated about a horizonal axis Z;
the historical posture parameter includes:
a historical angle α2 between the mobile terminal and the magnetic north;
an angle of rotation β2 that the mobile terminal is rotated about the horizonal axis X; and
an angle of rotation γ2 that the mobile terminal is rotated about the horizonal axis Z; and
the posture variation between the target posture parameter in the parameter set and the historical posture parameter in the historical parameter set is determined by using a value calculated from a formula 
    PNG
    media_image1.png
    32
    214
    media_image1.png
    Greyscale
.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Office Action, claims 3 and 13 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims. 
In the Applicant’s response, claims 2 and 3 have been amended into the independent claims 1, 17, and 20.
The features previously recited in claim 3 were not disclosed or suggested in the previously pending 35 U.S.C. 103 rejection of claims 1, 2, 4, 5, 7-12, 14-16, 19 and 20 in view of US 2015/0040193A1 to Clemons (“Clemons”, Filed Aug. 2, 2013. Published Feb. 5, 2015) in view of US 2013/0288647 A1 to Turgeman (“Turgeman”, Filed Jun. 20, 2013. Published Oct. 31, 2013), and further in view of US 2013/0102283 A1 to Lau et al. (“Lau”, Filed Nov. 20, 2012, Published Apr. 25, 2013), and further in view of Tiffany et al. (“Tiffany”, Eff. Filed Oct. 18, 2013.  Published April 23, 2015). 
Also, the features previously recited in claim 3 also were not disclosed or suggested in the previously pending 35 U.S.C. 103 rejection of independent claim 17 in view of US 2015/0040193A1 to Clemons (“Clemons”, Filed Aug. 2, 2013. Published Feb. 5, 2015) in view of US 2013/0102283 A1 to Lau et al. (“Lau”, Filed Nov. 20, 2012, Published Apr. 25, 2013), and further in view of WO 2015/057256 A3 to Tiffany et al. (“Tiffany”, Eff. Filed Oct. 18, 2013.  Published April 23, 2015).
Also, the features previously recited in claim 3 are not disclosed or suggested in the newly cited reference US 2014/0137199 A1 to Hefetz et al. (“Hefetz”, Filed Dec. 31, 2013.  Published May 15, 2014).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sincerely,
/Ayal I. Sharon/
Examiner, Art Unit 3695


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 6, 2022